Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 6, and 10 are objected to because of the following informalities:  
In line 3 of claim 1, the word “transversal” should be replaced with either “transverse” or “transversely”.
In line 3 of claim 3, the space should be deleted from between the word “plate” and the colon.
In line 16 of claim 3, the word “transversal” should be replaced with either “transverse” or “transversely”.
In line 19 of claim 6, the word “of” should be replaced with “in” in the phrase “circulate alone of the thermal exchanger”.
In line 17 of claim 6, the words “second fluid” appear to have been inserted into a line of text that was otherwise deleted and should be deleted.
In line 21 of claim 6, the word “in” should be inserted after the word “together” in the phrase “circulate together the thermal exchanger”.
In line 9 of claim 10, the word “defining” should be deleted from the phrase “defining being spaced apart”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In line 4 of claim 3, it is recited that each of the first and second plates is “globally extending in a plane”.  The specification as originally presented does not use the term “globally” and, if taken to mean “entirely” or “relating to the whole” of the plates, the plates taught in the specification extend outside of a single plane as they include three-dimensional structure such as corrugations, protrusions and recesses (see ¶ 78 and fig. 1).  As such, the teaching of the sheets extending “globally in a plane” constitutes new 

In lines 5-7 of the claim 10, it is recited that the first and second plates form a “first hollow double-wall delimited by a zone where the first plate and the second plate are hermetically fixed together”.  While the specification teaches plates being fixed together (such as fig. 4 and ¶ 83, which teach the ends 290 of plates to be welded together to create a channel 9 between the plates), the disclosure as originally filed does not teach or suggest plates being “hermetically fixed together” and this teaching thus constitutes new matter.  As such, claim 10 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Similarly, lines 15-17 and 25-27 of the same claim include an equivalent teaching of the third and fourth plates and the fifth and sixth places respectively being “hermetically fixed together” and these teachings likewise constitute new matter.
Further, claim 11 teaches in lines 8-10 that the seventh and eight plates are “hermetically fixed together” and this teaching constitutes new matter for the same reasons set forth above.  As such, claim 11 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In lines 28-37, which were added by amendment, claim 1 recites “an arrangement” which “is disposed in the stacking direction”.  The recitation of this “arrangement” does not make it clear whether this “arrangement" is a new combination of elements recited additionally to the structure set forth in the previous portions of the claim or if this “arrangement” is a manner in which this previously recited structure is to be arranged.  That is, it is not clear if the recited arrangement is an additional structure or a further limitation of the elements recited previously in the claim and thus the scope of the recited limitations cannot be positively ascertained.  For this reason, claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite.

As discussed above with regard to 35 U.S.C. 112(a), claim 3 recites in line 4 that each of the first and second plates is “globally extending in a plane”.  The specification as originally presented does not use the term “globally” or provide any specific definition thereof.  Generally, this term would be taken to mean that the plates extend in a plane “entirely” or “for the whole” of the plates but the plates of claim 3 are taught to each have “corrugations defining depressions and protrusions” meaning they extend out of the two-dimensional plane in at least some locations and are thus not positioned in the planes “globally”.  As such, what is meant by this word cannot be positively determined and the 
As no interpretation of the word “globally” can be found which fits the other recitations of the claim, this word has not been given patentable weight in the interpretation of this claim for purposes of examination.

In lines 5-6 of claim 5, there is recited “the first, second, third, and fourth channels”.  Neither claim 3 nor claim 1 upon which it depends includes any previous recitation of these numbered channels and these teachings thus lack antecedent basis.  Claim 1 teaches the first free spaces being “divided into at least two separated channels” but does not label these as “first and second channels” or recite or require “third and fourth” channels.  As there is not preceding teaching, it is not clear how such channels must be positioned or connected or what properties they must possess to fall within the scope of the claim.  As such, the scope of claim 5 cannot be positively determined and the claim is thus rejected as being indefinite.
For purposes of examination, the claim has been interpreted as requiring third and fourth channels but no limitations have been applied to these channels except for those present in claim 5 itself (i.e. they have not imported any limitations from claim 1, such as those relevant to the first and second channels).

In lines 6-7 of claim 6, there are recited “the second and third channels” and “the first and fourth channels”.  Similarly to claim 5, there is no preceding recitation of any of these channels and they all lack antecedent basis.  As there is not preceding teaching, it 
Similarly to claim 5, claim 6 has been interpreted as requiring these channels but no further limitations have been applied to them besides those of the claim itself.

In claim 9, there are recited “a seventh corrugated plate” (line 3), “an eighth corrugated plate” (line 9), and “a ninth corrugated plate” (line 14) and also teaches in lines 3-4 “said depressions of the sixth corrugated plate”.  Neither claim 9 nor claim 1 from which it depends teaches any “corrugated plates” before or other than these and thus it is not clear whether the “sixth”, “seventh”, “eighth”, and “ninth” corrugated places are simply named as such to distinguish them from one another or whether the use of these numerical labels requires the system to also include first through fifth corrugated plates.  If the claim does require at least five other corrugated plates, it is not clear how they must be arranged or what structure or features they would require to fall within the scope of the claim as only the sixth, seventh, eighth, and ninth corrugated plates are discussed.  Further “the sixth corrugated plate” is recited with the definite article “the”, seeming to indicate that some previous teachings pertained to it but as no such teachings exist the recitation lacks antecedent basis for both “said depression of the sixth corrugated plate” as well as “the sixth corrugated plate” itself.  For all of these reasons, the exact structure required by claim 9 cannot be positively ascertained and the claim is rejected under 35 U.S.C. 112(b).  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    704
    585
    media_image1.png
    Greyscale

s 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,242,530 B2 to Goenka.

Goenka teaches limitations from claim 1 in fig. 1, shown above, a thermal exchanger (thermal energy exchanger 38) for implementing a thermal exchange of heat between a first fluid (which “can be any conventional fluid such as an engine coolant, for example” as taught in col. 3, lines 62-64) and a second fluid (“cooled fluid” from the “source of cooled fluid 40 taught in col 3, line 52, it is noted that this cooled fluid is indicated to be a liquid as it is supplied also to the “evaporator core 24” as taught in col. 3, lines 51-56) with said thermal exchanger (38) comprising successively, in a stacking direction (up-down in fig. 1) and oriented [transverse] to said stacking direction:
first free spaces for the first fluid (78, connected to the second inlet 66 and second outlet 70 as shown in fig. 1),  
thermally conductive walls (the walls separating spaces 78 from the second tubes 84) which, each, at least locally delimit at least one of said first free spaces (as shown in fig. 1), in such a way that an exchange of heat can occur between said first fluid and said thermally conductive walls (as taught in col. 6, lines 11-16), which are hollow and contain a thermal energy storage material adapted for storing thermal energy by accumulation of latent heat (phase change material 86), the thermal energy storage material (86) being disposed in heat exchange with at least said first fluid (col. 6, lines 11-16), with said first free spaces being, in the heat exchanger (38), individually divided into at least two separated channels in which two streams of the first fluid can circulate at the same time but separately (two channels are shown in each of three tiers of fig. 1, with two of these 
second free spaces for the second fluid (the “first tubes 74”), in such a way that the first fluid and the second fluid can flow into the first and second free spaces (78 and 74, respectively, as shown in fig. 1), respectively, 
additional thermally conductive walls which each separate said successive first and second free spaces from each other (as shown in fig. 1), in such a way that the exchange of heat between said first fluid and the second fluid occurs through said additional thermally conductive walls (as taught in col. 4, lines 49-60), 
wherein: 
in the first free spaces (78), only one of said hollow thermally conductive walls containing the thermal energy storage material separates two channels (as shown in fig. 1, each tube 84 separates two of the spaces 78), in such a way that two streams of the first fluid can individually exchange heat with the thermal energy storage material directly through only one of said thermally conductive walls (as shown in fig. 1), 
whereas the thermal energy storage material (86) of each said hollow thermally conductive wall (tube 84) is separated from each second free space by at least: one of said additional thermally conductive walls (the walls of the tube 84), one of said two channels of one said first free spaces (78) and one of said thermally conductive walls (the wall between space 78 and tube 74), (as shown in fig. 1 and more particularly in fig. 1x, a partial view of fig. 1 annotated by the examiner and shown below.)

    PNG
    media_image2.png
    325
    852
    media_image2.png
    Greyscale

wherein an arrangement including the following successive elements is disposed in the stacking direction: 
one first of said at least two channels for the circulation of said first fluid (one of the passages 78), 
at least one of said thermally conductive walls, containing one said thermal energy storage material (the tube 84 containing the material 86), 
one second of said at least two channels for the circulation of said first fluid (a second one of the passages 78),
one of said second free spaces for the circulation of said second fluid, which second free space is positioned between at least two of said additional thermally conductive walls (a tube 74, having walls separating it from upper and lower spaces 78), and
wherein said arrangement is replicated at least once (as shown and annotated in fig. 1x), the arrangement and the replication being arranged in the stacking direction (the up-down direction in fig. 1 and fig. 1x). 


using the thermal exchanger (38) according to claim 1, the thermal exchanger being arranged at a crossing between a first circuit for the first fluid (the fluid such as engine coolant taught in col. 3, lines 62-64) and a second circuit for the second fluid (the fluid from the source 30 as taught in col. 3, lines 51-56), 
	connecting the second and third channels (through which the first fluid flows in the passages 78 of the heat exchanger) to the first circuit (as shown in fig. 1) and the first and fourth channels (through which the second fluid flows in the tubes 74) to the second circuit (as shown in fig. 1), so that:
outside the thermal exchanger, the first fluid and the second fluid circulate independently in functional components disposed for some of them in the first circuit and for others on the second circuit (as shown in fig. 1) and on which the first and the second fluid respectively act or with which the first fluid and the second fluid can interact (exchanging heat as described in col. 3, lines 51-67), 
in the thermal exchanger (38), the first fluid can circulate in the second and third channels (78) and the second fluid can circulate first and fourth channels (74), 
while circulating the first fluid (from the source 30) and the second fluid (with the pump 42), in the first and second circuits, respectively (as shown in fig. 1), including the functional components:
at a first time of operation, allowing the first fluid to circulate alone [in] the thermal exchanger, without the second fluid, and at a second time of operation, allowing the first fluid and the second fluid to circulate together [in] the thermal exchanger (as taught in col. .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Goenka in view of US Publication No. 2015/0198383 A1 to Kitoh et al.

While Goenka teaches in fig. 1 that the heat exchanger of his invention provides separated spaces for the engine coolant and refrigerant, arranged in layers in a cross-sectional direction of the exchanger, Goenka does not explicitly teach in his specification that these passages are separated rather than, for example, a single space 78 which surrounds the first tube 74.  While examiner finds the teachings of fig. 3 of Goenka to be sufficient to anticipate the claimed invention as detailed above, the following additional grounds of rejection is presented to demonstrate the obviousness of the claimed invention under an alternate interpretation of the teachings of Goenka.

Goenka teaches limitations from claim 1 in fig. 1, shown above, a thermal exchanger (thermal energy exchanger 38) for implementing a thermal exchange of heat 
first free spaces for the first fluid (78, connected to the second inlet 66 and second outlet 70 as shown in fig. 1),  
thermally conductive walls (the walls separating spaces 78 from the second tubes 84) which, each, at least locally delimit at least one of said first free spaces (as shown in fig. 1), in such a way that an exchange of heat can occur between said first fluid and said thermally conductive walls (as taught in col. 6, lines 11-16), which are hollow and contain a thermal energy storage material adapted for storing thermal energy by accumulation of latent heat (phase change material 86), the thermal energy storage material (86) being disposed in heat exchange with at least said first fluid (col. 6, lines 11-16), 
second free spaces for the second fluid (the “first tubes 74”), in such a way that the first fluid and the second fluid can flow into the first and second free spaces (78 and 74, respectively, as shown in fig. 1), respectively, 
additional thermally conductive walls which each separate said successive first and second free spaces from each other (as shown in fig. 1), in such a way that the exchange of heat between said first fluid and the second fluid occurs through said additional thermally conductive walls (as taught in col. 4, lines 49-60), 
wherein: 

whereas the thermal energy storage material (86) of each said hollow thermally conductive wall (tube 84) is separated from each second free space by at least: one of said additional thermally conductive walls (the walls of the tube 84), one of said two channels of one said first free spaces (78) and one of said thermally conductive walls (the wall between space 78 and tube 74), (as shown in fig. 1 and more particularly in fig. 1x, a partial view of fig. 1 annotated by the examiner and shown below.)
wherein an arrangement including the following successive elements is disposed in the stacking direction: 
one first of said at least two channels for the circulation of said first fluid (one of the passages 78), 
at least one of said thermally conductive walls, containing one said thermal energy storage material (the tube 84 containing the material 86), 
one second of said at least two channels for the circulation of said first fluid (a second one of the passages 78),
one of said second free spaces for the circulation of said second fluid, which second free space is positioned between at least two of said additional thermally conductive walls (a tube 74, having walls separating it from upper and lower spaces 78), and


    PNG
    media_image3.png
    335
    535
    media_image3.png
    Greyscale

Goenka does not explicitly teach the open areas 78 to be divided into separated flow paths, although such division is suggested in fig. 1.  Kitoh teaches in fig. 4, shown above, a heat exchanger having a thermal energy storage medium (38) disposed in thermal contact with fluid channels therein, the heat exchanger being arranged having a cold storage container (30) surrounded by divided refrigerant pipes (20) connected to headers (11 and 12) and fin spaces (25) for airflow.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide distinct and separate flow spaces as taught by Kitoh in the heat exchanger of Goenka in order to better direct and distribute the flow of heat exchanging fluids, ensuring more efficient and effective exchange of heat and improving performance of the heat exchanger.

Regarding the limitations of claim 6, refer to the above rejection of the claim under 35 U.S.C. 102.

Regarding the limitations of claim 7, refer to the above rejection of the claim under 35 U.S.C. 102.

An element in the general shape of a polygonal double-wall plate, which comprises two identical plates, respectively a first plate and a second plate: 
each extending in a plate, with the respective planes being parallel,
each having a first face and an opposite second face,
each having two opposite bent edges which are bent in a same direction, and two opposite plane edges which are not bent, and each having, between said opposite bent edges and said two opposite plane edges corrugations defining depressions and protrusions on both the first face and the opposite second face, so that:

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over in US Patent No. 9,273,907 B2 to Dinulescu in view of US Publication No. Patent No. 9,005,533 B2 to Gaiser

Dinulescu teaches limitations from claim 3 in figs. 2a and 2b, shown below, an element in the general shape of a polygonal (the elements are generally rectangular) double-wall (as taught in the abstract of Dinulescu, the plate of his invention form a plate type heat exchanger 102 and each pair form a double-wall with a space there-between), which comprises two identical plates (112 and 112’):


    PNG
    media_image4.png
    687
    507
    media_image4.png
    Greyscale


each globally extending in a plane , with the respective planes being parallel (the centers of each plate are shown in figs. 2a and 2b to be planar and parallel to the planes of the other plates),
each having a first (top) face and an opposite second (bottom) face,
of the two opposite edges bent of which are bent in a same direction (at edge 206, bent toward one the other plate as shown in fig. 2b, this being the same direction before 

    PNG
    media_image5.png
    323
    489
    media_image5.png
    Greyscale

Dinulescue does not teach the plates of his invention being formed having corrugations defining protrusions and depressions so that in a first configuration the plates define therebetween a channel configured to circulate a fluid, and in a second configuration, rotated 90º from the first, the plates form a space for holding a phase change material.  Gaiser teaches in fig. 7, shown above, a heat exchanger formed of a plurality of storage plates (2) divided into plates (3 and 4), the plates taught to be identical (col. 5, lines 15-19 and col. 8, lines 42) having corrugations (wave structures 5 and 6) which may form to one side a flow path (22) and a storage space (77) to the other with the corrugations of each of the identical plates rotated at 90º relative to the adjacent plates (as shown in fig. 7) to provide such storage spaces and flow paths.  It will be recognized that rotating one of these plates 90º to another orientation would change the permission of flow by disrupting the sealing of edges taught in col. 8, lines 41-52.  It would have been .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goenka, taken alone under 35 U.S.C. 102 or in combination with Kitoh under 35 U.S.C. 103 as applied to claim 1 above, and further in view of Dinulescu. 

Goenka teaches limitations from claim 5, in fig. 1, shown above, an assembly comprising: 
the thermal exchanger according to claim 1 (as discussed in the above rejections of claim 1); and 
a thermally insulating housing (main housing 60) containing the thermal exchanger and provided with walls (being “generally rectangular in shape” as taught in col. 4, lines 20-38) containing at least one thermal insulator (taught in col. 4, lines 36-38), at least some of the walls of the housing through which inlet or outlet connections of said first fluid (inlet 66 and outlet 70), for some of the inlet connection and/or outlet connections, and of said second fluid (inlet 64 and outlet 68) for the others of the inlet connection and/or outlet connections, pass (as shown in fig. 1).

    PNG
    media_image6.png
    552
    483
    media_image6.png
    Greyscale

Goenka does not teach the heat exchanger including a volume for collecting the first fluid interposed between the openings of the heat exchanger and the different spaces and channels through which the first fluid flows.  Dinulescu teaches in fig. 1, shown above, a heat exchanger (102) having inlet spaces (formed between the connection members 107) at the inlets to the fluid channels (126 and 128) for both fluids passing through the heat exchanger (102) (col. 2, line 65-col. 3, line 7 and col. 4, lines 20-29).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Goenka with the inlet headers for both heat exchanging fluids as taught by .

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over in Goenka in view of Gaiser


    PNG
    media_image7.png
    383
    767
    media_image7.png
    Greyscale

Goenka teaches limitations from claim 9 in fig. 1y, an version of fig. 1 annotated by the examiner and shown above, the thermal exchanger according to claim 1, further comprising successively, in the stacking direction (that is, up and down in the view of fig. 1) and oriented transversal to said stacking direction (as shown):
[first through fifth plates as discussed in the above rejection of the claim under 35 U.S.C. 112(b)];
a seventh plate (the upper surface of the lower tube 84), the sixth plate (the upper wall of the tube 78 above the area 84) and the seventh plate (the upper surface of the 
a second layer of thermal energy storage material (the phase change material 86 in the lower tube 84),
an eighth plate (the lower surface of the lower tube 84), the PCM (86) of the second layer being engaged to the seventh plate and the eighth plate (as shown), in such a way that a heat exchange can occur between said third stream of the first fluid (in the space 78) and the second layer of thermal energy storage material (86), through the seventh plate,
a ninth plate (the lower surface of the space 78 below the tube 84), the eighth plate and the ninth plate defining therebetween a sixth channel (the space 78) configured to have a fourth stream of the first fluid circulate therein, in such a way that a heat exchange can occur between said fourth stream of the first fluid and the second layer of PCM (86), through the eighth plate (as shown in fig. 1y).
Goenka does not teach the plates of his invention being corrugated plates with protrusions and depressions.  Gaiser teaches in fig. 7, shown above, a heat exchanger formed of a plurality of storage plates (2) divided into plates (3 and 4), the plates having corrugations (wave structures 5 and 6) which may form to one side a flow path (22) and a storage space (77) to the other.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Goenka with the corrugated plates of Gaiser in order to provide an increased surface area for heat exchange and to ease 

Goenka teaches limitations from claim 10 in fig. 1y, shown above, a thermal exchanger (thermal energy exchanger 38) for implementing a thermal exchange between a first fluid (which “can be any conventional fluid such as an engine coolant, for example” as taught in col. 3, lines 62-64) and a second fluid (“cooled fluid” from the “source of cooled fluid 40 taught in col 3, line 52, it is noted that this cooled fluid is indicated to be a liquid as it is supplied also to the “evaporator core 24” as taught in col. 3, lines 51-56), said thermal exchanger comprising, successively along a stacking direction (up and down in the frame of reference of fig. 1y) and oriented transversal to said stacking direction:
a first plate (the upper surface of the tube 74);
a second plate (the lower plate of the topmost tube 74), the first plate and the second plate being [shaped] to form a first hollow double-wall peripherally delimited by a zone where the first plate and the second plate are fixed together (forming the tube 74), the first hollow double-wall internally defining a first channel configured to have a first stream of the second fluid circulate therein;
a third plate (the top surface of the top tube 84), the second plate and the third plate defining being spaced apart along the stacking direction and defining therebetween a second channel configured to have a first stream of the first fluid circulate therein, in such a way that a heat exchange can occur between said first stream of the first fluid and 
a first layer of PCM (the phase change material 86 in the top tube 84);
a fourth plate (the bottom surface of the top tube 84), the third plate and the fourth plate being shaped to form a second hollow double-wall peripherally delimited by a zone where the third plate and the fourth plate are fixed together (forming the tube 84 which contains the material 86), the second hollow double-wall internally defining a first space, or a series of first spaces, in which the PCM is disposed (as shown), in such a way that a heat exchange can occur between said first stream of the first fluid and the first layer of PCM, through the third plate (as taught in col. 6, lines 11-16);
a fifth plate (the bottom surface of the space 78 below the top PCM tube 84), the fourth plate and the fifth plate being spaced apart (as shown) along the stacking direction and defining therebetween a third channel (the space 78) configured to have a second stream of the first fluid circulate therein, in such a way that a heat exchange can occur between said second stream of the first fluid and the first layer of PCM, through the fourth plate (as taught in col. 6, lines 11-16); and
a sixth plate (the bottom surface of the tube 74 below the top tube 84), the fifth plate and the sixth plate being shaped to form a third hollow double-wall peripherally delimited by a zone where the fifth plate and the sixth plate are fixed together (the tube 74 formed between these walls), the third hollow double-wall internally defining a fourth channel configured to have a second stream of the second fluid circulate therein, in such a way that a heat exchange can occur between said the second stream of the first fluid 
Regarding claims 10, 12, and 13, Goenka does not teach the plates connected to one-another being “curved to form” the cavities between them or “hermetically fixed together” as taught in claim 10, or each of the first through sixth plates having a plurality of protrusions and depression aligned along their respective flow channels as taught in claim 12 of the depressions and protrusions of each of the plates only contacting the streams it defines directly above and below it as taught in claim 13.  Gaiser teaches in fig. 7, shown above, a heat exchanger formed of a plurality of plates (2, including plates 3 and 4) the plates being curved (in a sine-wave corrugation as shown in fig. 7) such that each plate has linear protrusions and depressions along its lengths as taught in claim 12, these depressions and protrusions only contacting the flows directly above and below each respective plate as taught in claim 13 (as taught in fig. 7 and col. 8, lines 37-52) and hermetically sealed together at the edges (as taught in col. 9, line 2-col. 9, line 4, the plates are welded or soldered to form “gas-tight” connections) as taught in claim 10  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Goenka with the corrugated plates of Gaiser in order to provide an increased surface area for heat exchange and to ease the manufacturing process by removing the need to manufacture different panels geometries to be stacked by allowing the heat exchanger to be assembled from separately manufactured identical parts as taught in col. 5, lines 15-19 of Gaiser.

Regarding the limitations of claim 11, refer to the above rejection of claim 9.


Regarding the limitations of claim 15, refer to the above rejection of claim 12.

Response to Arguments
Applicant's arguments filed 17 March 2021 have been fully considered but they are not persuasive.

Applicant argues on pp. 12-13 of the reply that Goenka does not teach the limitations added to claim 1 by amendment with regard to the replication of the recited flow channels and spaces.
In response, examiner disagrees.  As shown in fig. 1x, the heat exchanger of Goenka repeats its sequence of first fluid-phase change material-first fluid-second fluid twice over the thickness of the heat exchanger as illustrated in fig. 1 and annotated in fig. 1x.  As such, applicant’s argument that such repetition of the sequence is not taught by Goenka is not found to be persuasive.

Applicant argues on pp. 13-14 of the reply that the limitations of claim 3 as amended, particularly with regard to the corrugations and the configurations thereof, are not taught in either of Dinulescu and Bermhult.
In response, examiner agrees but directs applicant’s attention to the new grounds of rejection set forth above in which Gaiser is relied upon to teach these feature.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	17 June 2021

/NELSON J NIEVES/           Primary Examiner, Art Unit 3763